Citation Nr: 0844170	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-27 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for purposes of burial benefits.




ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1955, and from July 1955 to April 1973.  He died in 
January 2003.

The appellant, who is the veteran's nephew/personal 
representative of his estate, and who paid for the veteran's 
burial from his personal funds, appeals to the Board of 
Veterans' Appeals (Board) from a May 2003 rating decision of 
the Fort Harrison, Montana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the request 
for burial benefits based upon service connection for the 
cause of the veteran's death.  See 38 C.F.R. §3.1600(a); 38 
C.F.R. §3.1601(a)(1) (2008).  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in April 2006.  The Board finds that the RO/AMC 
substantially complied with the directives of the remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The case has 
since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  According to the certificate of death, the veteran died 
in January 2003, with the immediate cause of death shown as 
cardio-respiratory failure, an underlying cause shown as 
multiple sclerosis, and carcinoma of the bladder, carcinoma 
of the prostate, and anemia listed as other significant 
conditions contributing to death.

3.  At the time of the veteran's death, he was service 
connected for a cervical spine disability, a low back 
disability, tinnitus, defective hearing of the left ear, and 
hemorrhoids.  
CONCLUSION OF LAW

The criteria for entitlement to burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2307 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1600 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Preliminarily, the Board finds that the VA's duty to notify, 
addressed in 38 C.F.R. § 3.159(b)(1), was satisfied by a 
letter sent to the veteran in March 2003.  The March 2003 
letter specifically addressed the evidence necessary to 
substantiate the appellant's claim, the evidence VA would seek 
to obtain, and the evidence the appellant was expected to 
provide.  The March 2003 letter was also sent prior to the 
initial unfavorable decision by VA in May 2003.  Therefore, 
the timing requirement of the notice as set forth in Pelegrini 
has been met.  The appellant was sent supplemental notices in 
February 2004, May 2006, September 2007, and February 2008.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board acknowledges that none of the notices provided to 
the appellant were sufficiently detailed to comply with the 
requirements of Hupp.  Specifically, though the notice letters 
describe the evidence necessary to substantiate the underlying 
issue in this burial benefits case of service connection for 
the cause of the veteran's death, none of the notice letters 
included a list of the disabilities for which the veteran had 
granted service connection during his life.  Nonetheless, the 
Board finds that the evidence does not show, nor does the 
appellant contend, that any notification deficiencies have 
resulted in prejudice. 

In this regard, the Board notes that VA's failure to provide 
pre-adjudicative notice of any of the necessary duty to notify 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007) cert. granted, 76 U.S.L.W. 3529 
(U.S. June 16, 2008) (No. 07-1209).  The Secretary has the 
burden to show that this error was not prejudicial to the 
claimant.  Id. at 889.  Lack of prejudicial harm may be shown 
in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This 
is not an exclusive list of ways that error may be shown to be 
non-prejudicial.  See Sanders, 487 F.3d 881.  In order for it 
to be shown that no prejudice resulted from a notice error, 
the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Concerning this, the Board notes that the appellant was 
provided with notice of the disabilities for service 
connection had been granted during the veteran's life in the 
May 2003 rating decision, the June 2004 SOC, the Board's April 
2006 remand, and the July 2008 SSOC.  Though the inclusion of 
the required information was in these documents rather than in 
a notice letter, the Board concludes that a reasonable person 
would have come to know from reading them what disabilities 
service connection had been granted for during the veteran's 
lifetime, and that an appellant could then assert or argue, if 
he chose, that one or more of those disability was a principal 
or contributory cause of the veteran's death.  Furthermore, 
the required information provided in the May 2003 rating 
decision and June 2004 SOC was followed by a readjudication of 
the veteran's claim in the July 2008 supplemental statement of 
the case (SSOC).  Therefore, the Board finds that any error in 
not providing notice of the veteran's service-connected 
disabilities to the appellant prior to the initial decision on 
his claim for burial benefits was harmless.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case)  

The Board further notes that the appellant does not claim that 
the veteran's death was caused by one of the disabilities for 
which service connection was in effect during the veteran's 
life.  The appellant asserts that a contributory cause of the 
veteran's death, prostate cancer, for which the veteran was 
not service connected at the time of his death, was caused by 
exposure to herbicides during the veteran's service in 
Vietnam, and that service connection for the veteran's cause 
of death should be granted on that basis.  As is discussed in 
detail below, since the veteran's service in Vietnam has been 
confirmed, and his exposure to herbicides is presumed, this 
claim turns upon whether prostate cancer was a primary cancer 
or whether it developed secondary to, or metastasized from, 
non-service-connected bladder cancer.  The veteran has been 
afforded multiple opportunities to submit evidence in support 
of his claim and has submitted statements in April 2008 and 
August 2008 indicating that he has no addition information or 
evidence to submit.  As resolution of the appellant's claim is 
in no way affected by the way in which the notice letters in 
this case were inadequate, the appellant is not prejudiced by 
the Board's consideration of his claim at this time.  Indeed, 
in his August 2008 letter, the appellant clearly indicated his 
desire for this claim to be resolved as soon as possible.

Generally, upon receipt of an application for a service 
connection claim, VA is also required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the claimant of what 
is required to establish service connection and that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection is awarded.

Supplemental notice letters sent to the appellant in May 2006, 
September 2007, and February 2008 addressed the relevant 
rating criteria and effective date provisions, compliant with 
the requirements of Dingess.  However, whereas the claim in 
this case is for burial benefits, no disability rating or 
effective date will be assigned.  The burial benefit sought, 
if awarded, is a one-time payment of a lump sum and does not 
involve continuing payments.  Accordingly, unlike claims for 
service connection and increased ratings for disabilities, no 
effective date or disability is involved here.  Therefore, 
Dingess notice was not required, and any failure to provide 
such notice prior to the original adjudication of this case is 
harmless.  

Based on the foregoing, the Board finds that the April 2003, 
February 2004, May 2006, September 2007, and February 2008 
notice letters adequately informed the appellant of the 
information and evidence necessary to substantiate his claim.  
Therefore, the Board concludes that VA has provided to the 
appellant, all of the notice required by law.

VA also has a duty to assist the appellant in the development 
of a claim.  This includes assisting the appellant in 
procuring service treatment records and other relevant 
treatment records and providing a VA examination when 
necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  Here, 
VA obtained the veteran's service treatment records, VA 
treatment records, and all available private medical records.  
Efforts to obtain additional private medical records 
documenting the veteran's medical care prior to 1997 were 
unsuccessful.  Additionally, the claims file and the 
available medical records were analyzed by VA examiners in 
December 2006 and July 2008.  VA has further assisted the 
appellant throughout the course of this appeal by providing 
him with the June 2004 statement of the case (SOC) as well as 
a supplemental statement of the case (SSOC) in July 2008.  
The SOC and SSOC specified the reasons for the continuing 
denial of the appellant's claim for service connection and, 
in so doing, informed him of the evidence that was still 
required to substantiate his claim.  

The appellant has declined to return signed medical releases 
necessary for VA to obtain the veteran's private medical 
records.  The Board notes that the appellant submitted a 
statement in support of his claim in April 2008.  Therein, 
the appellant notes that the Benefis Hospital in Great Falls, 
Montana, where the veteran was treated for bladder and 
prostate cancer in 1997, closed a couple of years after the 
veteran's surgery, and its records were subsequently 
destroyed in a fire.  The physician who operated on the 
veteran left the hospital shortly after the veteran's 
surgery, and his whereabouts are unknown.  The veteran later 
resided at a long-term care facility, Mercy Regency West II 
Nursing Facility, which has since gone out of business.  The 
veteran's doctor at that facility died shortly before the 
veteran.  Dr. T. then took over the veteran's care until his 
death in January 2003.  Medical records have been obtained 
from Dr. T.  The Board finds that any additional attempts to 
obtain the veteran's medical records from these sources would 
be futile.  

The Board acknowledges that on remand, the RO obtained an 
additional medical opinion from a VA nurse practitioner, not 
a physician with expertise in the etiology of cancers of the 
genitourinary system, as requested in the Board remand order.  
The Board finds, however, that the RO has substantially 
complied with the Board's April 2006 remand.  See D'Aries v. 
Peake, 22 Vet. App 97, 104-5 (2008) (finding substantial 
compliance where a medical opinion was obtained from a 
neurologist instead of from an "internal medicine 
specialist" as specifically requested in the remand).  The 
Board notes that the July 2008 VA examiner provided a 
thorough review of the claims folder and the available 
medical records, as well as a complete discussion of the 
available medical literature, and a well reasoned medical 
opinion that is supported by other evidence of record.  
Therefore, the Board finds that the July 2008 VA examiner was 
competent, and the examination was adequate to satisfy the 
requirements of the Board's April 2006 remand.  See Cox v. 
Nicholson, 20 Vet. App. 563, 568-69 (2007) (holding that 
medical examinations may be conducted by licensed healthcare 
professionals competent to provide diagnoses, statements, or 
opinions); Goss v. Brown, 9 Vet. App. 109 (1996) (recognizing 
that nurses' statements regarding nexus were sufficient to 
make a claim well grounded); Williams v. Brown, 4 Vet. App. 
270, 273 (1993) (finding opinions of a VA registered nurse 
therapist competent medical testimony and requiring the Board 
to provide reasons or bases for finding those opinions 
unpersuasive).  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).
II.  Law and Analysis

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transportation of the body to the place of burial.  38 
U.S.C.A. §§ 2302, 2307; 38 C.F.R. §§ 3.1600(a).  The death of 
a veteran will be considered as having been due to a service-
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 
3.312(a) (2005).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

In this case, the appellant alleges that prostate cancer, 
which is listed on the veteran's death certificate as a 
contributory cause of his death and for which service 
connection was not in effect during the veteran's life was a 
disability warranting service connection.  Service connection 
may be established for disability resulting from personal 
injury suffered or disease contracted in line of duty in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for any injury 
or disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 
3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered to be an herbicide agent.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service. 38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to receive burial benefits based 
upon service connection for the cause of the veteran's death.  
Although carcinoma of the prostate is listed as a 
contributory cause of the veteran's death on the death 
certificate and prostate cancer is diseases afforded a 
presumption of service connection under the law for veterans 
who served in the Republic of Vietnam, the medical evidence 
of record indicates that the veteran's prostate cancer 
developed as a metastasis of his bladder cancer, and bladder 
cancer is not one of the diseases afforded a presumption of 
service connection under the law as associated with herbicide 
exposure.  After careful consideration, the Board concludes 
that the most probative evidence of record does not link the 
veteran's death to his military service or to his service-
connected disabilities; and therefore, the appellant's claim 
for burial benefits must be denied.  

The veteran died in January 2003.  The death certificate 
lists the immediate cause of death as cardio-respiratory 
failure, and the underlying cause of death as multiple 
sclerosis.  Other significant conditions contributing to 
death but not resulting in the underlying cause, were 
carcinoma of the bladder and prostate, and anemia.  There was 
no autopsy.  The veteran's death certificate was signed by 
Dr. V. T., M.D., who was the veteran's treating physician at 
the time of his death.  In a February 2004 private medical 
statement, Dr. T. indicated that the veteran's death 
certificate should have included carcinoma of the prostate as 
a contributing cause of death.  The death certificate is in 
the claims file and lists carcinoma of the bladder and 
prostate as contributory causes of death.  Prior to the 
veteran's death, he was service connected for a cervical 
spine disability, rated 10 percent disabling; a low back 
disability, rated 10 percent disabling; tinnitus, rated 10 
percent disabling; defective hearing of the left ear and 
hemorrhoids, each rated as zero percent disabling.  

The Board notes that the veteran's service treatment records 
are negative for any complaints of, diagnoses of, or 
treatment for cardio-respiratory failure, multiple sclerosis, 
carcinoma of the bladder, carcinoma of the prostate, or 
anemia.  Post service medical records associated with the 
veteran's claims file are also unremarkable for any diagnoses 
or treatment for cardio-respiratory failure, multiple 
sclerosis, or anemia until these conditions were listed on 
the veteran's death certificate.  Post service medical 
records also indicate that the diagnoses of bladder and 
prostate cancer had been rendered in 1997, more than twenty-
four years after the veteran's discharge from the military.  
Therefore, the Board concludes that the disorders listed on 
the veteran's death certificate were not incurred in service.

The veteran's service personnel records confirm that he had 
active service in the Republic of Vietnam during the Vietnam 
era.  Therefore, the veteran is presumed to have been exposed 
to herbicides in service.  38 U.S.C.A. § 1116(f).  The list 
of diseases presumptively associated with exposure to Agent 
Orange includes prostate cancer; it does not include 
carcinoma of the bladder.  See 38 C.F.R. § 3.309(e) (2008).  

A cancer which develops as the result of metastasizing does 
not entitle a claimant to presumptive service connection.  
See Darby v. Brown, 10 Vet. App. 243 (1997).  Furthermore, a 
precedent opinion of the VA General Counsel has held that 
"[p]resumptive service connection may not be established 
under 38 U.S.C.A. § 1116 (West 1991) and 38 C.F.R. § 3.307(a) 
(1998) for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure, if the cancer developed 
as the result of metastasis of a cancer which is not 
associated with herbicide exposure."  See VAOGCPREC 18-97 
(May 2, 1997).  Thus, if the veteran's prostate cancer 
resulted from the metastasizing bladder cancer, presumptive 
service connection cannot be established.

A VA discharge summary shows that the veteran was hospitalized 
from January 28, 1999, to February 8, 1999, for unrelated 
conditions.  Upon admission, it was noted that the veteran 
arrived with 300 pages of old records from the Benefis Hospital 
without any discharge summary.  It was reported that the 
veteran's past history was remarkable for an admission in 
August 1997 where he was found to have TCC (transitional cell 
carcinoma) of the bladder.  The veteran had a cystoscopy, 
prostatectomy, and creation of a bladder using bowel loops.  
Upon the veteran's discharge in February 1999, the pertinent 
diagnosis was history of TCC of the bladder, status post 
cystoscopy, prostatectomy and neobladder creation in August 
1997.  

Private medical records dated in June 1999 and August 2000 
show that, in August 2000, the veteran was hospitalized for 
an unrelated disorder.  Upon admission, it was noted that the 
veteran had an ileal-bladder after having a total cystectomy 
and prostatectomy because of TCC of the bladder and 
"probably carcinoma of the prostate" several years ago.  
The pertinent diagnosis upon the veteran's discharge was 
status-post prostatectomy and cystectomy with an ileo 
bladder.     

A private medical discharge summary, which was signed by Dr. 
T., shows that the veteran was hospitalized in July 2002.  The 
veteran's admitting diagnoses were status-post cystectomy and 
status-post prostatectomy secondary to cancer of the bladder.  
Dr. T. noted that the veteran had a problem with bladder 
cancer, total cystectomy and ileal conduit.  According to Dr. 
T., the veteran developed difficulty with fever, chills, and 
lethargy, and had deteriorated to the point that he was going 
to be transferred to the Emergency Room.  The veteran's 
discharge diagnoses were carcinoma of the prostate, status-
post cystectomy, ileal conduit, and possible urosepsis.

Upon examination of the veteran's claims file and medical 
records, a December 2006 VA examiner opined that the 
veteran's prostate cancer was most likely not the primary 
site of his cancer.  The examiner further stated that TCC is 
the most common type of bladder cancer, while adenocarcinoma 
is the most likely form of prostate cancer.  The Board notes 
that medical reports of record repeatedly noted the veteran 
to have had TCC but not adenocarcinoma.  The examiner further 
noted the July 2002 note of Dr. T, stating that the veteran 
was status-post prostatectomy secondary to cancer of the 
bladder, indicating that the veteran's bladder cancer had 
developed first and then spread to the veteran's prostate. 

Another VA review of the veteran's claims file and medical 
records was undertaken in July 2008.  The July 2008 examiner 
also provided substantial review of available medical 
literature.  The July 2008 examiner explained that TCC is a 
relatively rare form of prostate cancer and rarely develops 
in the prostate but instead derives from a primary tumor 
present in the bladder or urethra.  Based on the available 
medical records, the examiner concluded that the veteran's 
prostate cancer was less likely than not the primary site of 
the veteran's cancer.

The Board acknowledges the February 2004 private medical 
statement from Dr. T.  Therein, Dr. T. indicates that the 
cause of the veteran's death included carcinoma of the 
prostate.  He does not address, however, the pertinent 
question of whether the veteran's prostate was the primary 
site of the cancer or whether the veteran's bladder cancer 
had spread to the veteran's prostate.  

The only evidence stating that the veteran's prostate cancer 
was caused by exposure to AO during his military service is 
the appellant's own statements.  The appellant's lay 
statements, unsupported by other evidence, are insufficient 
to show that the veteran's prostate cancer was causally or 
etiologically related to his herbicide exposure in Vietnam.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board 
must conclude that as a layperson, the appellant is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the Board assigns little 
probative value to the appellant's contentions that the 
veteran's prostate cancer was caused by his exposure to AO, 
and should, therefore, be service-connected.  

Having carefully examined all evidence of record in light of 
the applicable law, the Board concludes that the most 
probative evidence of record does not link the veteran's 
death to his military service or to his service-connected 
disabilities.  As the most probative medical evidence 
indicates that the veteran's prostate cancer was the result 
of a metastasis of his bladder cancer, the Board concludes 
that the preponderance of the evidence is against the 
appellant's claim.  Therefore, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for the cause of the veteran's death 
for purposes of burial benefits is not warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death for purposes of burial benefits is denied.


____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


